Exhibit 10.1
SIXTH MODIFICATION AGREEMENT
(Unsecured Loan)
THIS SIXTH MODIFICATION AGREEMENT (“Agreement”) dated August 3, 2011 (the
“Amendment Date”) is entered into by and between Wells Fargo Bank, National
Association, as administrative agent (“Agent”) and representative for the
Lenders (as defined in the Loan Agreement referenced below), the Lenders and PS
Business Parks, L.P., a California limited partnership (“Borrower”).
R E C I T A L S

A.  
Pursuant to the terms of an Amended and Restated Revolving Credit Agreement
among Borrower, Agent and Lenders, dated October 29, 2002 (as amended, the “Loan
Agreement”), as amended by the First Modification Agreement, dated December 29,
2003, the Second Modification Agreement, dated January 23, 2004, the Third
Modification Agreement, dated August 2, 2005, the Fourth Modification Agreement,
dated July 30, 2008, and the Fifth Modification Agreement, dated July 28, 2010,
Lender made a loan to Borrower in the principal amount of up to One Hundred
Million Dollars ($100,000,000) (“Loan”). The Loan is evidenced by a Second
Amended and Restated Note, dated July 28, 2010, executed by Borrower in favor of
Wells Fargo Bank, National Association, in the principal amount of the Loan (the
“Existing Note”), and is further evidenced by the documents described in the
Loan Agreement as “Loan Documents”.

B.  
The Existing Note (as amended and restated by the Amended Note referenced herein
below), the Loan Agreement, this Agreement, the other documents described in the
Loan Agreement as “Loan Documents”, together with all modifications and
amendments thereto and any document required hereunder, are collectively
referred to herein as the “Loan Documents”.

C.  
By this Agreement, Borrower, Agent and Lenders intend to (i) increase the
aggregate commitment amount of the Loan to up to $250,000,000 and (ii) modify
and amend certain terms and provisions of the Loan Documents.

NOW, THEREFORE, Borrower Agent and Lenders agree as follows:

1.  
CONDITIONS PRECEDENT. The following are conditions precedent to Agent’s and
Lenders’ obligations under this Agreement:

  1.1  
Receipt by Agent of the executed originals of this Agreement, the Amended Note,
and any and all other documents and agreements which are required by this
Agreement or by any other Loan Document, each in form and content acceptable to
Agent;

  1.2  
Reimbursement to Agent by Borrower of Agent’s reasonable costs and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby, including, without limitation, reasonable attorneys’ fees (excluding,
however, any fees or costs of in-house counsel) and documentation costs and
charges, whether such services are furnished by Agent ‘s employees or agents or
by independent contractors;

  1.3  
The representations and warranties contained in this Agreement are true and
correct; and

  1.4  
All payments due and owing to Agent and Lenders under the Loan Documents have
been paid current as of the effective date of this Agreement.

2.  
REPRESENTATIONS AND WARRANTIES. Borrower hereby represents and warrants that no
Event of Default, Default, breach or failure of condition has occurred, or would
exist with notice or the lapse of time or both, under any of the Loan Documents
(as modified by this Agreement) and that all representations and warranties
herein and in the other Loan Documents are true and correct in all material
respects, which representations and warranties shall survive execution of this
Agreement.

 

 



--------------------------------------------------------------------------------



 



Loan No. 3514ZR

3.  
MODIFICATION OF LOAN DOCUMENTS. The Loan Agreement is hereby supplemented and
modified to incorporate the following, which shall supersede and prevail over
any conflicting provisions of the Loan Documents:

  3.1  
Extension of Maturity Date; Extension Fee. The Maturity Date recited in the Loan
Agreement is hereby extended to August 1, 2015.

  3.2  
Amended Defined Terms.

  (a)  
Applicable Margin. The definition of “Applicable Margin” is hereby deleted and
replaced in its entirety with the following: “Applicable Margin” means, with
respect to each Loan; the respective percentages per annum determined, at any
time, based on the range into which Borrower’s Credit Rating then falls, in
accordance with the table set forth below. Any change in Borrower’s Credit
Rating causing it to move to a different range on the table shall effect an
immediate change in the Applicable Margin (including existing Loans). Promptly
after learning of a change in the Borrower’s Credit Rating, Agent shall give
notice of such change to the Lenders and include in such notice the new
Applicable Margin and the effective date of such change. In the event that more
than one (1) different Credit Rating has been assigned, then (i) for so long as
the Initial Lender is the sole Lender hereunder (i.e., for so long as the Loans
are not syndicated), the higher of the Credit Ratings will prevail, or
(ii) otherwise, the lower of the Credit Ratings will prevail.

                              Applicable   Level   Borrower’s Credit Rating    
Margin  
I
  A-/A3 or better     1.00 %
II
  BBB+/Baa1     1.10 %
III
  BBB/Baa2     1.25 %
IV
  BBB-/Baa3     1.50 %
V
  Lower than BBB-/Baa3     1.85 %

  (b)  
Availability. The first sentence of the definition of “Availability” is hereby
deleted in its entirety and replaced with the following:
       
“Availability” means, on any date, the lesser of (i) an amount equal to
Unencumbered Asset Value as of the end of the most recently concluded Fiscal
Quarter for which the Borrower is, as of such date of determination, required to
have reported to Lenders pursuant to Section 5.15 hereof, multiplied by .50, and
(ii) $250,000,000.

  (c)  
Capitalization Rate. The definition of “Capitalization Rate” is hereby deleted
and replaced in its entirety with the following:
       
“Capitalization Rate” means eight and one-half percent (8.5%).

  (d)  
Fee Letter. The definition of “Fee Letter” is hereby deleted and replaced in its
entirety with the following:
       
“Fee Letter” means that certain letter agreement relating to the payment of
certain fees between Borrower and Wells Fargo Bank, National Association, dated
August 3, 2011, as the same may be amended, restated, modified or replaced from
time to time.

  (e)  
Revolving Commitment. The definition of “Revolving Commitment” is hereby deleted
and replaced in its entirety with the following:
       
“Revolving Commitment” means, with respect to each Lender, the amount such
Lender is committed to loan with respect to this Agreement. With respect to the
initial Lender hereunder, such amount shall mean $250,000,000.00.

 

2



--------------------------------------------------------------------------------



 



Loan No. 3514ZR

  3.3  
Section 2.4.1. The table in Section 2.4.1 is hereby deleted and replaced with
the following:

                      Borrower’s     Applicable Facility   Level   Credit Rating
    Fee Percentage  
I
  A-/A3 or higher     .15 %
II
  BBB+/Baa1     .15 %
III
  BBB/Baa2     .25 %
IV
  BBB-/Baa3     .35 %
V
  Lower than BBB-/Baa3     .45 %

  3.4  
Schedule 1.1B. A new Schedule 1.1B, in the form attached hereto as
Schedule 1.1B, is hereby added to the Loan Agreement.

4.  
AMENDED NOTE Concurrently herewith Borrower shall execute the Third Amended and
Restated Promissory Note, of even date herewith, made by Borrower to the order
of Wells Fargo Bank, National Association, in the principal sum of Two Hundred
Fifty Million Dollars ($250,000,000) (the “Amended Note”), which Amended Note
fully amends restates and replaces the Existing Note and shall not be construed
as a novation of the Existing Note. All references in the Loan Agreement and the
other Loan Documents to the term “Note” shall be deemed to mean and refer to the
Amended Note as defined herein and all amounts outstanding under the Existing
Note shall be deemed outstanding under the Amended Note.

5.  
EFFECTIVE DATE. The effective date of Borrower’s obligations and, subject to the
satisfaction of the conditions precedent in Section 1 above, Agent’s and
Lenders’ obligations, under this Agreement and the Amended Note shall be
August 3, 2011.

6.  
FORMATION AND ORGANIZATIONAL DOCUMENTS. Borrower has previously delivered to
Agent all of the relevant formation and organizational documents of Borrower, of
the partners or joint venturers of Borrower (if any), and of all guarantors of
the Loan (if any), and all such formation documents remain in full force and
effect and have not been amended or modified since they were delivered to Agent.
Borrower hereby certifies that: (i) the above documents are all of the relevant
formation and organizational documents of Borrower; (ii) they remain in full
force and effect; and (iii) they have not been amended or modified since they
were previously delivered to Agent.

7.  
NON-IMPAIRMENT. Except as expressly provided herein, nothing in this Agreement
shall alter or affect any provision, condition, or covenant contained in the
Note or any other Loan Document or affect or impair any rights, powers, or
remedies of Agent or Lenders, it being the intent of the parties hereto that the
provisions of the Note and other Loan Documents shall continue in full force and
effect except as expressly modified hereby.

8.  
MISCELLANEOUS; GOVERNING LAW; JURISDICTION. This Agreement and the other Loan
Documents shall be governed by and interpreted in accordance with the laws of
the State of California, except if preempted by federal law. In any action
brought or arising out of this Agreement or the Loan Documents, Agent, each
Lender and Borrower, and the general partners, members and joint venturers of
Borrower (if any), hereby consent to the exclusive jurisdiction of any federal
or state court having proper venue within the State of California and also
consent to the service of process by any means authorized by California or
federal law. The headings used in this Agreement are for convenience only and
shall be disregarded in interpreting the substantive provisions of this
Agreement. All capitalized terms used herein, which are not defined herein,
shall have the meanings given to them in the other Loan Documents. Time is of
the essence of each term of the Loan Documents, including this Agreement. If any
provision of this Agreement or any of the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid, illegal or
unenforceable, that portion shall be deemed severed from this Agreement and the
remaining parts shall remain in full force as though the invalid, illegal, or
unenforceable portion had never been a part thereof.

 

3



--------------------------------------------------------------------------------



 



Loan No. 3514ZR

9.  
INTEGRATION; INTERPRETATION. The Loan Documents, including this Agreement,
contain or expressly incorporate by reference the entire agreement of the
parties with respect to the matters contemplated therein and supersede all prior
negotiations or agreements, written or oral. The Loan Documents shall not be
modified except by written instrument executed by all parties. Any reference to
the Loan Documents includes any amendments, renewals or extensions now or
hereafter approved by Agent in writing.

10.  
EXECUTION IN COUNTERPARTS. To facilitate execution, this document may be
executed in as many counterparts as may be convenient or required. It shall not
be necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto. Any signature page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages.

[Signatures Follow on Next Page]

 

4



--------------------------------------------------------------------------------



 



Loan No. 3514ZR
IN WITNESS WHEREOF, Borrower, Lenders and Agent have caused this Agreement to be
duly executed as of the date first above written.

                 
 
          “AGENT and LENDER”    
 
                    WELLS FARGO BANK,
NATIONAL ASSOCIATION,
as Agent and Lender    
 
                    By:   /s/ Kim Surch                           Name: Kim
Surch             Its: Senior Vice President    
 
               
 
          “BORROWER”    
 
                    PS BUSINESS PARKS, L.P.,
a California limited partnership    
 
                    By:   PS Business Parks, Inc.,
a California corporation,
its general partner    
 
               
 
      By:   /s/ Edward A. Stokx    
 
               
 
          Name: Edward A. Stokx    
 
          Its: Executive Vice President and    
 
          Chief Financial Officer    

 

5



--------------------------------------------------------------------------------



 



Loan No. 3514ZR
SCHEDULE 1.1B — PRO RATA SHARES

                  Lender   Commitment     Pro Rata Share  
 
               
Wells Fargo Bank, National Association
  $ 250,000,000       100 %
 
               
TOTALS
  $ 250,000,000       100 %

 

 



--------------------------------------------------------------------------------



 



Loan No. 3514ZR
GUARANTOR’S CONSENT
The undersigned (“Guarantor”) consents to the foregoing Sixth Modification
Agreement and the transactions contemplated thereby, including, without
limitation, the increase of the aggregate commitment amount of the Loan to up to
$250,000,000. Guarantor reaffirms its obligations under the Amended and Restated
General Continuing Guaranty (“Guaranty”), dated October 29, 2002, which
obligations specifically include such increased commitment amount, and its
waivers, as set forth in the Guaranty, of each and every one of the possible
defenses to such obligations. Guarantor further reaffirms that its obligations
under the Guaranty are separate and distinct from Borrower’s obligations.
Dated as of: August 3, 2011

           
“GUARANTOR”

PS BUSINESS PARKS, INC.,
a California corporation
      By:   /s/ Edward A. Stokx         Name:   Edward A. Stokx        Its:
      Executive Vice President and
           Chief Financial Officer   

SFI-704455v2

 

 